840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NARROW LAKE BALLROOM INC. and Donald T. Godwin, Plaintiffs/Appellants,v.UNITED STATES FIDELITY AND GUARANTY COMPANY, Defendant/Appellee.
No. 87-1417.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1988.

ORDER
Before LIVELY, Chief Judge, NATHANIEL R. JONES and BOGGS, Circuit Judges.


1
The plaintiffs-appellants having waived oral argument, and the defendant-appellee having presented oral argument, the court gave the plaintiffs-appellants an opportunity to reply to the issue raised in the oral argument by counsel for the appellee.  The plaintiffs-appellants having now responded, the court being fully advised, finds no error in the district court's order granting summary judgment to the defendant-appellee.


2
Accordingly, the judgment of the district court is affirmed.